Exhibit 10.1

SPECIAL OFFICER SEPARATION AGREEMENT

This Special Officer Separation Agreement (the “Agreement”) dated as of
February 5, 2014 is entered into by and between Dan Sheldon (the “Executive”)
and Broadridge Financial Solutions, Inc., a Delaware corporation (the
“Company”).

 

I. Separation from Employment

Effective as of February 5, 2014, the Executive hereby resigns as the Corporate
Vice President and Chief Financial Officer of the Company and from all officer
positions with the Company and its subsidiaries, as well as his membership on
all boards of directors and committees of the Company and its subsidiaries, and
shall be employed in an advisory role to assist in transition matters from and
after such date. The Executive’s employment with the Company and its
subsidiaries shall terminate on April 11, 2014 (the “Separation Date”) and, as
of that date, the Executive shall cease performing all duties and
responsibilities for the Company and its subsidiaries. Concurrent with the
Executive’s execution of this Agreement, the Executive shall execute and deliver
to the Company the letter of resignation attached to this Agreement as Exhibit
A.

 

II. Special Payments and Benefits

Subject, where provided below, to (i) the Executive’s nonrevocation as provided
in Section IX of this Agreement, (ii) the Executive’s execution and delivery
within 21 days after the Separation Date (and nonrevocation within the seven-day
statutory revocation period) of the Separation Date Release attached to this
Agreement as Exhibit B (the “Separation Date Release”) and (iii) the Executive’s
compliance with the terms of this Agreement and the Separation Date Release, the
Executive shall be entitled to the special payments and benefits set forth in
Sections II.A, II.B, II.C and II.D below.

A. Separation Payment

Subject to the Executive’s nonrevocation of this Agreement, the Executive’s
execution, delivery and nonrevocation of the Separation Date Release and the
Executive’s compliance with the terms of this Agreement and the Separation Date
Release (as described above), the Executive shall be entitled to a separation
payment, in a single, lump sum, in cash, payable not later than July 31, 2014,
in the amount of $750,000.

B. 2014 Annual Cash Incentive

Subject to the Executive’s nonrevocation of this Agreement, the Executive’s
execution, delivery and nonrevocation of the Separation Date Release and the
Executive’s compliance with the terms of this Agreement and the Separation Date
Release (as described above), the Executive shall be entitled to payment of his
annual cash incentive award for the fiscal year ending June 30, 2014, at the
time that 2014 annual cash incentive awards are paid to Company officers, which
is currently expected to be August 29, 2014, which payment shall be determined
by the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) based on actual financial performance of the
Company relative to the fiscal-year financial goals previously established by
the Compensation Committee and prorated based on the number of months completed
during the fiscal year prior to the Separation Date. In determining the amount

 

1



--------------------------------------------------------------------------------

of the prorated payment that is based on the Executive’s personal performance,
the amount shall bear the same proportion to the target amount allocated to
personal performance measures as the amount of the prorated payment that is
based on the Company’s financial performance bears to the target amount
allocated to financial performance for the fiscal year. For example, if
financial performance metrics are achieved at target, the entire payment will be
made at target.

C. Stock Option Awards

Subject to the Executive’s nonrevocation of this Agreement, the Executive’s
execution, delivery and nonrevocation of the Separation Date Release and the
Executive’s compliance with the terms of this Agreement and the Separation Date
Release (as described above), the Stock Option Grants (“Options”) awarded to the
Executive under the 2007 Omnibus Award Plan (the “2007 Plan”) with dates of
grant on February 9, 2012 and February 11, 2013, in each case, shall continue to
vest in accordance with the terms of the Options as if the Executive were
continuously employed by the Company following the Separation Date for a period
of 36 months and be exercisable for a period of 36 months following the
Separation Date. The Options awarded to the Executive under the 2007 Plan that
have dates of grant prior to September 16, 2011 shall, in accordance with the
terms of the Options, continue to vest and be exercisable following the
Separation Date for a period of 36 months.

D. Restricted Stock Units

Subject to the Executive’s nonrevocation of this Agreement, the Executive’s
execution, delivery and nonrevocation of the Separation Date Release and the
Executive’s compliance with the terms of this Agreement and the Separation Date
Release (as described above), the Restricted Stock Unit Grants (“RSUs”) awarded
to the Executive under the 2007 Plan with dates of grant on October 1, 2012 and
October 1, 2013 shall vest on April 1, 2015 and April 1, 2016, respectively,
and, in each case, the portion of the RSU that vests shall be prorated based on
the portion of the relevant performance period completed as of the Separation
Date, rounded to the nearest full fiscal quarter, and shall be determined
pursuant to the 2007 Plan based on the actual financial performance of the
Company relative to the financial goals previously established by the
Compensation Committee for the performance period under each RSU.

 

III. Accrued Wages, Expenses and Matching Gifts

The Executive shall receive the Executive’s accrued but unpaid wages and accrued
but unused time off due through the Separation Date in accordance with the
Company’s normal payroll practices. In addition, the Executive shall be entitled
to reimbursement for any unreimbursed business expenses properly incurred by the
Executive prior to the Separation Date in accordance with Company policy (and
for which the Executive has submitted proper documentation as may be required by
the Company), and the Company shall match the Executive’s contributions to
qualified tax-exempt organizations made on or prior to the Separation Date
subject to and in accordance with the terms of the Company’s Director & Officer
Matching Gift Program.

 

2



--------------------------------------------------------------------------------

IV. Employee Benefit Plans

The Executive’s vested accrued benefits under the Company’s Retirement Savings
Plan and Supplemental Officers Retirement Plan and benefits under the Executive
Retiree Health Insurance Plan and other employee welfare benefit plans of the
Company (not including any severance plan or arrangement), if any, due to the
Executive following the Separation Date shall be determined in accordance with
the terms and conditions of the employee benefit plans of the Company, as
applicable.

 

V. No Other Benefits

Except as set forth in this Agreement, there are no other payments or benefits
due to the Executive from the Company or its subsidiaries following the
Separation Date. The Executive and the Company each acknowledge and agree that
the payments and benefits provided pursuant to this Agreement are intended to be
exempt from or otherwise comply with the requirements of Section 409Aof the
Internal Revenue Code of 1986, as amended, and neither party will take any
contrary position on any tax return or report, unless otherwise required by law.

 

VI. Release of Claims

In partial consideration of the special separation payments and benefits
described in this Agreement, to which the Executive agrees the Executive would
not be entitled unless the Executive executes this Agreement, the Executive, for
and on behalf of the Executive and the Executive’s heirs and assigns (the
“Releasors”), hereby irrevocably and unconditionally releases and forever
discharges the Company and its members, shareholders, parents, subsidiaries,
affiliates, subsidiaries, divisions, any and all current and former directors,
officers, employees, agents, and contractors (in their capacities as such) and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company or its subsidiaries or affiliates, including
current and former trustees and administrators of such employee pension benefit
and welfare benefit plans (collectively, the “Releasees”), from all claims,
actions, causes of action, rights, judgments, obligations, damages, charges,
accountings, demands or liabilities of whatever kind or character, in law or in
equity, whether known or unknown, (collectively, the “Claims”) which may have
existed or which may now exist from the beginning of time to the date of this
Agreement, including, without limitation, any Claims the Releasors may have
arising from or relating to the Executive’s employment, hiring or entering into
employment or termination from employment with the Company, its subsidiaries or
affiliates or relating to any agreement between the Executive and the Company,
its subsidiaries or affiliates, and any Claims the Releasors may have under: the
Civil Rights Act of 1964, as amended, and the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990, as amended, and the Rehabilitation Act
of 1973; the Family and Medical Leave Act of 1993; Section 1981 of the Civil
Rights Act of 1866; Section 1985(3) of the Civil Rights Act of 1871; the Equal
Pay Act; the Employee Retirement Income Security Act of 1974, as amended; all
claims based on the Constitution and laws of the State of New York, the City of
New York, and the State of New Jersey, New York State Wage and Hour Laws, New
York State Human Rights Law, New York Executive Law, New York Civil Rights Act,
New York Whistleblower’s Law, New York AIDS Testing Confidentiality Act, New
York Occupational Safety and Health Laws, New York City Human Rights Act, New
York City Administrative Code, New York Labor Law, New Jersey Law Against
Discrimination, New Jersey Conscientious Employee Protection Act, New Jersey
Family Leave Act, New Jersey Wage and Hour Laws, New Jersey Wage Discrimination
Act; any other federal, state, local or foreign laws against discrimination; or
any other federal, state, local or foreign statute, or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes

 

3



--------------------------------------------------------------------------------

a release by the Releasors of any Claims for wrongful discharge, breach of
contract, torts or any other Claims in any way related to the Executive’s
employment with, hiring by or termination from the Company, its subsidiaries or
affiliates. This also includes a release of any Claims for age discrimination
under the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers’ Benefit Protection Act and the applicable rules and regulations
promulgated thereunder (“ADEA”), which requires that the Executive be advised to
consult with an attorney before the Executive waives any claim under ADEA. The
foregoing does not release the Company from any obligations due to the Executive
under this Agreement, and the Executive is not waiving any right of
indemnification and/or advancement he may have under the Company’s charter
documents by-laws, or otherwise under applicable law or the right to coverage
under any directors and officers’ liability insurance maintained by the Company.
In addition, the Executive waives any claim to reinstatement or re-employment
with the Company or its subsidiaries, and the Executive agrees not to bring any
claim based upon the failure or refusal of the Company or any of its
subsidiaries to employ the Executive hereafter.

 

VII. Proceedings

The Executive acknowledges that the Executive has not filed any complaint,
charge, claim or proceeding against any of the Releasees before any local, state
or federal agency, court or other body (each individually a “Proceeding”). The
Executive represents that the Executive is not aware of any basis on which such
a Proceeding could reasonably be instituted. By signing this Agreement, the
Executive: (a) acknowledges that the Executive shall not initiate or cause to be
initiated on his behalf any Proceeding and shall not participate in any
Proceeding, in each case, except as required by law; (b) waives any right the
Executive may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”); and (c) acknowledges that
the Executive shall be limiting the availability of certain remedies that the
Executive may have against the Company and limiting also the Executive’s ability
to pursue certain claims against the Releasees. Notwithstanding the above,
nothing in Section VI of this Agreement shall prevent the Executive from:
(x) initiating or causing to be initiated on his behalf any complaint, charge,
claim or proceeding against the Company before any local, state or federal
agency, court or other body challenging the validity of the waiver of his claims
under ADEA contained in Section V of this Agreement (but no other portion of
such waiver), or (y) initiating or participating in an investigation or
proceeding conducted by the EEOC.

 

VIII. Consideration

The special separation payments and benefits payable to the Executive under this
Agreement include consideration provided to the Executive over and above
anything of value to which the Executive already is entitled. The Executive
acknowledges that the Executive has had sufficient time from the date of the
Executive’s receipt of this Agreement to consider all the provisions of this
Agreement.

THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT (AND THE EXECUTIVE HAS
CONSULTED) AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW THE
EXECUTIVE IS GIVING UP

 

4



--------------------------------------------------------------------------------

CERTAIN RIGHTS WHICH THE EXECUTIVE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY
OF THE RELEASEES, AS DESCRIBED IN THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES
THAT THE EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO
SIGN THIS AGREEMENT, AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

 

IX. Revocation

The Executive hereby acknowledges and understands that the Executive shall have
seven days from the date of the Executive’s execution of this Agreement to
revoke the release of Claims arising under ADEA under Section VI of this
Agreement by providing written notice of revocation delivered to the General
Counsel of the Company no later than 5:00 p.m. on the seventh day after the
Executive has signed the Agreement. Neither the Company nor any other person is
obligated to provide any of the special separation payments and benefits under
this Agreement unless eight days have passed since the Executive’s execution of
this Agreement without the Executive having revoked this Agreement. If the
Executive revokes this Agreement pursuant to this Section IX, the Executive
shall not have any right or entitlement to any such payments and benefits;
provided that all other provisions of the Agreement shall continue in full force
and effect.

 

X. No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Executive or the Company.

 

XI. Restrictive Covenants

During the Executive’s employment with the Company or one of its subsidiaries,
the Executive participated in policy decisions and had access to the
confidential information and trade secrets of the Company and its subsidiaries
which constitute valuable, highly confidential, special and unique property of
the Company and its subsidiaries. The Executive agrees as follows:

A. Noncompetition

During the period of the Executive’s employment and the period of 18 months
following the date hereof (together, the “Restricted Period”), the Executive
will not, directly or indirectly, become or be interested in, employed by, or
associated with in any capacity, any person, corporation, partnership or other
entity whatsoever (a “Person”) engaged in any aspect of the Company’s or its
subsidiaries’ businesses or businesses the Company or any of its subsidiaries
had formal plans to enter on the November 11, 2013, in a capacity which is the
same or similar to any capacity in which the Executive was involved during the
last two years of his employment with the Company or any of its subsidiaries.
The restrictions set forth in this Section XI.A shall apply only to the business
or businesses that the Company or any of its subsidiaries is engaged in or has
formal plans to enter with which the Executive was involved. During the
Restricted Period, however, nothing shall prevent the Executive from owning, as
an inactive investor, securities of any competitor of the Company or any of its
subsidiaries which are listed on a national securities exchange. Furthermore,
during the Restricted Period, the Executive may become employed in a separate,
autonomous division of a corporation, provided such division is not a competitor
of the Company or any of its subsidiaries.

 

5



--------------------------------------------------------------------------------

B. Confidentiality/Return of Materials

During and after his employment by the Company or one of its subsidiaries, the
Executive will not use, or disclose to any Person any confidential information,
trade secrets or proprietary information of the Company or its subsidiaries, its
vendors, licensors, marketing partners or clients, learned by the Executive
during his employment and/or any of the names and addresses of clients of the
Company or any of its subsidiaries. The Executive acknowledges that he is
prohibited from taking any confidential, proprietary or other materials or
property of the Company or its subsidiaries upon termination of employment. Upon
termination of employment, the Executive shall return all materials of the
Company and its subsidiaries (including, without limitation, all memoranda and
notes containing the names, addresses and/or needs of clients of the Company or
any of its subsidiaries and bona fide prospective clients) in the Executive’s
possession or over which the Executive exercises control, regardless of whether
such materials were prepared by the Company, any of its subsidiaries, the
Executive or a third party.

C. Nonsolicitation of Clients

During the Restricted Period, the Executive shall not, on the Executive’s behalf
or on behalf of any Person, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a client
(or a bona fide prospective client of which the Executive knew or had reason to
know) of the Company or any of its subsidiaries before November 11, 2013, to
sell (license or lease) any software or service competitive with any software or
services sold, licensed, leased, provided or under development by the Company or
any of its subsidiaries during the two-year period prior to November 11, 2013,
provided that the restrictions set forth in this Section IX.C shall only apply
to such clients or bona fide prospective clients of businesses of the Company or
any of its subsidiaries with which the Executive was involved.

D. Nonsolicitation of Employees

During the Restricted Period, the Executive will not, directly or indirectly,
(i) hire, contract with, solicit, or encourage any employee to leave the employ
of the Company or any of its subsidiaries, or (ii) hire or contract with any
former employee of the Company or any of its subsidiaries within one year after
the date such person ceases to be an employee of the Company and its
subsidiaries.

E. Work Product

The Executive understands and acknowledges that the Company shall have the sole
and exclusive rights to anything relating to its actual or prospective business
which the Executive conceived or worked on, either in whole or in part, while
employed by the Company or one of its subsidiaries and that all such work
product may be property of the Company as “works for hire” under federal
copyright law and may also constitute confidential and proprietary information
of the Company. Accordingly, the Executive:

(a) will promptly and fully disclose all such items to the Company and will not
disclose such items to any other person or entity without the Company’s consent;

 

6



--------------------------------------------------------------------------------

(b) will maintain on the Company’s behalf and surrender to the Company upon
termination of employment appropriate written records regarding all such items;

(c) will, but without personal out-of-pocket expense, which shall be reimbursed
by the Company, fully cooperate with the Company, execute all papers and perform
all acts requested by the Company to establish, confirm or protect its exclusive
rights in such items or to enable it to transfer legal title to such items,
together with any patents that may be issued;

(d) will, but without personal out-of-pocket expense, which shall be reimbursed
by the Company, provide such information and true testimony as the Company may
request regarding such items including, without limitation, items which the
Executive neither conceived nor worked on but regarding which the Executive has
knowledge because of the Executive’s employment with the Company or one of its
subsidiaries;

(e) hereby assigns to the Company, its successors and assigns, exclusive right,
title and interest in and to all such items, including any patents which have
been or may be issued; and

(f) states that only such items in which the Executive personally holds or
claims an interest and which are not subject to this Agreement are listed on the
Ownership Schedule attached hereto. The absence of an Ownership Schedule means
that no such items exist.

F. Restrictions Reasonable

It is expressly understood and agreed that, although the Executive and the
Company consider the restrictions contained in this Section XI to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Section XI or
elsewhere in this Agreement is an unenforceable restriction against the
Executive, the provisions of the Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

G. Nondisparagement

The Executive agrees (whether on, after or prior to the Separation Date) not to
issue, circulate, publish or utter any false or disparaging statements, remarks
or rumors about the Company or its subsidiaries or the officers, directors or
managers of the Company or its subsidiaries; however, notwithstanding the above,
to the extent reasonably necessary, the Executive may respond in a truthful and
appropriate manner to any legal process or give truthful and appropriate
testimony in a legal or regulatory proceeding. The Company shall direct its
executive officers

 

7



--------------------------------------------------------------------------------

(as defined by the Securities Exchange Act of 1934, as amended) not (whether on,
after or prior to the Separation Date) to issue, circulate, publish or utter any
false or disparaging statements, remarks or rumors about the Executive; however,
notwithstanding the above, to the extent reasonably necessary, such executive
officers may respond in a truthful and appropriate manner to any legal process
or give truthful and appropriate testimony in a legal or regulatory proceeding.

H. Code of Conduct

The Executive agrees to abide by the applicable terms of the Company’s Code of
Business Conduct and Ethics and the Code of Ethics for the Principal Executive
Officer and Senior Financial Officers, and the terms of the Company’s Clawback
Policy shall continue to apply.

I. Cooperation

After the Separation Date, the Executive agrees to spend up to 100 hours to
cooperate: (a) with the Company to provide information or other assistance
relating to existing business operations or activities of the Company during the
Restricted Period; and (b) with the Company in connection with any litigation or
regulatory matters in which the Executive may have relevant knowledge or
information. This cooperation shall include, without limitation, the following:
(x) to meet and confer, at a time mutually convenient to the Executive and the
Company, with the Company’s designated in-house or outside attorneys for trial
preparation purposes, including answering questions, explaining factual
situations, preparing to testify, or appearing for deposition; (y) to appear for
trial and give truthful trial testimony without the need to serve a subpoena for
such appearance and testimony; and (z) to give truthful sworn statements to the
Company’s attorneys upon their request and, for purposes of any deposition or
trial testimony, to adopt the Company’s attorneys as the Executive’s own
(provided that there is no conflict of interest that would disqualify the
attorneys from representing the Executive). The Company agrees to be respectful
of the Executive’s schedule in connection with any requests for Executive’s
cooperation pursuant to this Section XI.I, to provide the Executive with
reasonable notice of the need for his cooperation under this paragraph, to
schedule a mutually convenient time for such cooperation, and to reimburse the
Executive for reasonable out-of-pocket expenses necessarily incurred by the
Executive in connection with the cooperation set forth in this Section XI.I.

XII. Enforcement

The Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section XI of this
Agreement would be inadequate, and, in recognition of this fact, the Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
seek equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available in the Supreme Court of New York, New York County, or in the
Federal District Court for the Southern District of New York.

 

8



--------------------------------------------------------------------------------

XIII. General Provisions

A. No Waiver; Severability

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof. If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Executive and the Releasees.

B. Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.

C. Entire Agreement/Counterparts

This Agreement constitutes the entire understanding and agreement between the
Company and the Executive with regard to all matters herein and supersedes any
other agreements between the Company and the Executive relating to
noncompetition and nonsolicitation of clients and employees. There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto. This Agreement may be amended only in writing, signed by
the parties hereto. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

D. Withholding

The Company shall be entitled to withhold from any amount payable hereunder any
federal, state and local taxes to satisfy any withholding tax obligation it may
have under any applicable federal, state or local law.

E. Notice

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered: (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided that notice of change of address
shall be effective only upon receipt. Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile

 

9



--------------------------------------------------------------------------------

transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission; and (z) notices sent by United States registered mail
shall be deemed given two days after the date of deposit in the United States
mail.

If to the Executive:

To the address as shall most currently appear on the records of the Company.

With a copy to:

Brian S. Cousin

Dentons

1221 Avenue of the Americas

New York, NY 10020

brian.cousin@dentons.com

If to the Company to:

Broadridge Financial Solutions, Inc.

1981 Marcus Avenue

Lake Success, NY 11042

Fax: (516) 472-5014

Attn: General Counsel

F. Arbitration

Except as otherwise provided in Section XII of this Agreement, any dispute or
controversy arising under or in connection with this Agreement shall be resolved
exclusively by binding arbitration. This arbitration shall be held in New York,
New York before a single arbitrator and shall be conducted, and the arbitrator
selected, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect at the time of the arbitration. The
arbitrator shall be acceptable to both the Company and the Executive. If the
parties cannot agree on an acceptable arbitrator, the dispute shall be decided
by a panel of three arbitrators, one appointed by each of the parties and the
third appointed by the other two arbitrators. Judgment on the award rendered in
any such arbitration may be entered in any court having jurisdiction thereof.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the dates set forth below.

 

BROADRIDGE FINANCIAL SOLUTIONS, INC. By:  

/s/ Maryjo Charbonnier

Name:   Maryjo Charbonnier

Title:

  Corporate Vice President, Human Resources Date:   February 5th, 2014

/s/ Dan Sheldon

Dan Sheldon Date:   February 5, 2014

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATION

I, the undersigned Dan Sheldon, do hereby resign, effective as of February 5,
2014, from the position of Corporate Vice President and Chief Financial Officer
of Broadridge Financial Solutions, Inc. (the “Company”), from all other officer
positions with the Company and its subsidiaries, and from membership on all
boards of directors and committees of the Company and its subsidiaries on which
I serve.

 

 

Dan Sheldon Date:  

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION DATE RELEASE

This Separation Date Release (the “Separation Date Release”) is made by Dan
Sheldon (the “Releasor”) in order to receive the special separation payments and
benefits set forth in the Special Officer Separation Agreement dated as of
February 5, 2014 (the “Agreement”) by and between Broadridge Financial
Solutions, Inc., a Delaware corporation (the “Company”) and the Releasor.

 

I. Release of Claims

In partial consideration of the special separation payments and benefits set
forth in the Agreement, to which the Releasor agrees the Releasor is not
entitled until and unless the Releasor executes (and does not revoke) the
Separation Date Release, the Releasor, for and on behalf of the Releasor and the
Releasor’s heirs and assigns (the “Releasors”), hereby irrevocably and
unconditionally releases and forever discharges the Company and its members,
shareholders, parents, subsidiaries, affiliates, subsidiaries, divisions, any
and all current and former directors, officers, employees, agents, and
contractors (in their capacities as such) and their heirs and assigns, and any
and all employee pension benefit or welfare benefit plans of the Company or its
subsidiaries or affiliates, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans
(collectively, the “Releasees”), from all claims, actions, causes of action,
rights, judgments, obligations, damages, charges, accountings, demands or
liabilities of whatever kind or character, in law or in equity, whether known or
unknown, (collectively, the “Claims”) which may have existed or which may now
exist from the beginning of time to the date of the Separation Date Release,
including, without limitation, any Claims the Releasors may have arising from or
relating to the Releasor’s employment, hiring or entering into employment or
termination from employment with the Company, its subsidiaries or affiliates or
relating to any agreement between the Releasor and the Company, its subsidiaries
or affiliates, and any Claims the Releasors may have under: the Civil Rights Act
of 1964, as amended, and the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990, as amended, and the Rehabilitation Act of 1973; the
Family and Medical Leave Act of 1993; Section 1981 of the Civil Rights Act of
1866; Section 1985(3) of the Civil Rights Act of 1871; the Equal Pay Act; the
Employee Retirement Income Security Act of 1974, as amended; all claims based on
the Constitution and laws of the State of New York, the City of New York, and
the State of New Jersey, New York State Wage and Hour Laws, New York State Human
Rights Law, New York Executive Law, New York Civil Rights Act, New York
Whistleblower’s Law, New York AIDS Testing Confidentiality Act, New York
Occupational Safety and Health Laws, New York City Human Rights Act, New York
City Administrative Code, New York Labor Law, New Jersey Law Against
Discrimination, New Jersey Conscientious Employee Protection Act, New Jersey
Family Leave Act, New Jersey Wage and Hour Laws, New Jersey Wage Discrimination
Act; any other federal, state, local or foreign laws against discrimination; or
any other federal, state, local or foreign statute, or common law relating to
employment, wages, hours, or any other terms and conditions of employment,
including the New Jersey Conscientious Employee Protection Act. The Separation
Date Release includes a release by the Releasors of any Claims for wrongful
discharge, breach of contract, torts or any other Claims in any way related to
the Releasor’s employment with, hiring by or termination from the Company, its
subsidiaries or affiliates. The Separation Date Release also includes a release
of any Claims for age discrimination under the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers’ Benefit

 

B-1



--------------------------------------------------------------------------------

Protection Act and the applicable rules and regulations promulgated thereunder
(“ADEA”). ADEA requires that the Releasor be (and the Releasor has been) advised
to consult with an attorney before the Releasor waives any claim under ADEA. The
Separation Date Release does not release the Company from any obligations due to
the Releasor under the Agreement, and the Releasor is not waiving any right of
indemnification he may have under the Company’s charter documents and applicable
law or the right to coverage under any directors and officers’ liability
insurance maintained by the Company. In addition, the Releasor waives any claim
to reinstatement or re-employment with the Company or its subsidiaries, and the
Releasor agrees not to bring any claim based upon the failure or refusal of the
Company or any of its subsidiaries to employ the Releasor hereafter.

 

II. Proceedings

The Releasor acknowledges that the Releasor has not filed any complaint, charge,
claim or proceeding against any of the Releasees before any local, state or
federal agency, court or other body (each individually a “Proceeding”). The
Releasor represents that the Releasor is not aware of any basis on which such a
Proceeding could reasonably be instituted. By signing this Agreement the
Releasor: (a) acknowledges that the Releasor shall not initiate or cause to be
initiated on his behalf any Proceeding and shall not participate in any
Proceeding, in each case, except as required by law; (b) waives any right the
Releasor may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”); and (c) acknowledges that
the Releasor shall be limiting the availability of certain remedies that the
Releasor may have against the Company and limiting also the Releasor’s ability
to pursue certain claims against the Releasees. Notwithstanding the above,
nothing in the Separation Date Release shall prevent the Releasor from:
(x) initiating or causing to be initiated on his behalf any complaint, charge,
claim or proceeding against the Company before any local, state or federal
agency, court or other body challenging the validity of the waiver of his claims
under ADEA contained in the Separation Date Release (but no other portion of
such waiver), or (y) initiating or participating in an investigation or
proceeding conducted by the EEOC.

 

III. Time to Consider

The payments and benefits under the Agreement include consideration that is
provided to the Releasor over and above anything of value to which the Releasor
would already be entitled and which are conditioned on the execution (and
nonrevocation) of the Separation Date Release. The Releasor acknowledges that
the Releasor has been advised that the Releasor has 21 days from the Separation
Date (as defined in the Agreement) to consider all the provisions of the
Separation Date Release.

THE RELEASOR FURTHER ACKNOWLEDGES THAT THE RELEASOR HAS READ CAREFULLY THE
SEPARATION DATE RELEASE, HAS BEEN ADVISED BY THE COMPANY TO CONSULT (AND HE HAS
CONSULTED) AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW THE RELEASOR
IS GIVING UP CERTAIN RIGHTS WHICH THE RELEASOR MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES AS DESCRIBED IN THE SEPARATION DATE RELEASE. THE
RELEASOR ACKNOWLEDGES THAT THE RELEASOR HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN AND THE RELEASOR AGREES VOLUNTARILY TO THE TERMS OF
THE SEPARATION DATE RELEASE.

 

B-2



--------------------------------------------------------------------------------

IV. Revocation

The Releasor hereby acknowledges and understands that the Releasor shall have
seven days from the date of the Releasor’s execution of the Separation Date
Release to revoke the Separation Date Release (including, without limitation,
any and all claims arising under ADEA) by providing written notice of revocation
delivered to the General Counsel of the Company no later than 5:00 p.m. on the
seventh day after the Releasor has signed the Separation Date Release. Neither
the Company nor any other person is obligated to provide to the Releasor any of
the special separation payments and benefits that are subject to the execution
and nonrevocation of the Separation Date Release, as provided in the Agreement,
until eight days have passed since the Releasor’s execution of Release without
the Releasor having revoked the Release. If the Releasor revokes the Release as
provided in this Section IV, the Releasor shall not have any right or
entitlement to any such payments and benefits; provided that all other
provisions of the Agreement shall continue in full force and effect.

*        *        *         *

WHEREAS, the Releasor has duly executed the Separation Date Release as of the
date set forth below.

 

 

Dan Sheldon Date:  

 

B-3